Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious 
Claims 7-8, 10-12, 14,16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI et al US 2021/0144601 A1   in view of YOON et al US 2019/0363809 A1.
1-6 are cancelled.
9, 13, 15and 17 are cancelled
Regarding claim 7, KAZMI et al US 2021/0144601 A1 discloses A terminal ([0007] discuss the user equipment) comprising: 
a receiver ([0007] discuss The user equipment may comprise receiver) that 
receives information indicating at least one of synchronization signal (SS) blocks for measurement in a measurement duration  [0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]),
a processor [0135 ] wireless device 10 (e.g. User Equipment ) comprises processing circuitry ( which may also be referred to as control circuitry ) )  , using the at least one of SS blocks indicated by the information, at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference plus noise ratio (SINR) [0100]-[0101] discuss UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement, wherein the signal quality measurement may comprise signal strength and/or interference measuring components(see[0050]), wherein Signal strength (e.g. RSRP) and/or interference and/or signal quality may be measured on(see[0053]) , for Examples of signal quality measures or parameters or representations are SNR, SINR, reference signal quality (RSRQ)(see[0054]) .
KAZMI does not explicitly discloses wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations 
YOON et al US 2019/0363809 A1 discloses wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the first SSB transmission periodicity, second SSB transmission periodicity )[0014]   first SSB measurement window of the first cell(i.e. serving cell), is set up by using the first SSB transmission periodicity information  ,a second SSB measurement window of the second cell(i.e. neighbor cell) which is set up by using the second SSB transmission periodicity information.[0140]   SSB transmission periodicity of a service cell is different from SSB transmission periodicity of a neighbor cell)(i.e.  first SSB measurement window and a second SSB measurement window have different period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating wherein if a plurality of ,as taught by YOON, in order to measure the RSRP of an SSB per cell(YOON [0167]).
Regarding claim 12, KAZMI et al US 2021/0144601 A1 discloses A radio communication method for a terminal (abstract: a method of operating a user equipment in a radio access network), comprising: 	receiving information indicating at least one of synchronization signal (SS) blocks for measurement in a measurement duration[0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]); and 					measuring, using the at least one of SS blocks indicated by the information, at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference plus noise ratio (SINR) [0100]-[0101] discuss UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement, wherein the signal quality measurement may comprise signal strength and/or interference measuring components(see[0050]), wherein Signal strength (e.g. RSRP) and/or interference and/or signal quality may be measured on(see[0053]) , for Examples of signal quality measures or parameters or representations are SNR, SINR, reference signal quality (RSRQ)(see[0054]).	
wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations 
YOON et al US 2019/0363809 A1 discloses wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the first SSB transmission periodicity, second SSB transmission periodicity )[0014]   first SSB measurement window of the first cell(i.e. serving cell), is set up by using the first SSB transmission periodicity information  ,a second SSB measurement window of the second cell(i.e. neighbor cell) which is set up by using the second SSB transmission periodicity information.[0140]   SSB transmission periodicity of a service cell is different from SSB transmission periodicity of a neighbor cell)(i.e.  first SSB measurement window and a second SSB measurement window have different period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations,as taught by YOON, in order to measure the RSRP of an SSB per cell(YOON [0167]).
Regarding claim 19, KAZMI et al US 2021/0144601 A1 discloses a radio communication system comprising:
network node) comprising: a transmitter ([0136] network node 100, for example an eNB or gNB)  comprises transmitting module )that 
transmits information indicating at least one of synchronization signal (SS) blocks for measurement in a measurement duration [0095]UE receives information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency);
A terminal ([0007] discuss the user equipment) comprising: a receiver ([0007] discuss The user equipment may comprise receiver) that receives information indicating at least one of synchronization signal (SS) blocks for measurement in a measurement duration  [0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010])
a processor [0135 ] wireless device 10 (e.g. User Equipment ) comprises processing circuitry ( which may also be referred to as control circuitry ) )  , using the at least one of SS blocks indicated by the information, at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference plus noise ratio (SINR) [0100]-[0101] discuss UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement, wherein the signal quality measurement may comprise signal strength and/or interference measuring components(see[0050]), wherein Signal strength (e.g. RSRP) and/or interference and/or signal quality may be measured on(see[0053]) , for Examples of signal quality measures or parameters or representations are SNR, SINR, reference signal quality (RSRQ)(see[0054]) .
KAZMI does not explicitly discloses wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations 
YOON et al US 2019/0363809 A1 discloses wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the first SSB transmission periodicity, second SSB transmission periodicity )[0014]   first SSB measurement window of the first cell(i.e. serving cell), is set up by using the first SSB transmission periodicity information  ,a second SSB measurement window of the second cell(i.e. neighbor cell) which is set up by using the second SSB transmission periodicity information.[0140]   SSB transmission periodicity of a service cell is different from SSB transmission periodicity of a neighbor cell)(i.e. a first SSB measurement window and a second SSB measurement window have different period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating wherein if a plurality of measurement durations having different periodicities are configured, then the information is ,as taught by YOON, in order to measure the RSRP of an SSB per cell(YOON [0167]).
Regarding claim 8, the combination of KAZMI and YOON discloses discloses all the features with respect to claim 7.
KAZMI  further discloses wherein the information indicates the at least one of SS blocks that is transmitted in one or more cells, indicated by a list [0095] discuss the UE can determine the information about SS block configuration for each cell or group of cells on a carrier frequency, wherein A SS block configuration may indicate resource/s for SS blocks, and/or periodicity and/or timing and/or structure (e.g., burst and/or series), (see [0021]), wherein the number of transmitted SS blocks is different in different cells( see[0048]). [0089] discuss UE determines information about SS block configuration, which comprises of one or more of SS blocks (i.e. list) within SS burst,

Regarding claims 10 and 14, the combination of KAZMI and YOON discloses all the features with respect to claims 7, and 8, respectively. 
KAZMI further discloses wherein the receiver receives the information by using higher layer signaling [0059] discuss receiving information from a network node e.g. in measurement configuration, wherein the configuration is transmitted throw higher layer signaling (see [0178]).



Regarding claims 11, 16, and 18, the combination of KAZMI and YOON discloses all the features with respect to claims 7, 8, and 10, respectively. 
[0045] discus 	Certain minimum number of SS blocks transmitted within each SS burst set may be used to define UE measurement performance requirements, wherein the maximum number of SS-blocks within SS burst set, L, for different frequency ranges may for example be: For frequency range up to 3 GHz, L=4 , For frequency range from 3 GHz to 6 GHz, L=8, For frequency range from 6 GHz to 52.6 GHz, L=64 ) (see[0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ABDELTIF AJID/Examiner, Art Unit 2478